             Case 3:17-cv-06748-WHO Document 188 Filed 04/20/20 Page 1 of 3




 1   LAWRENCE A. ORGAN (SBN 175503)
     NAVRUZ AVLONI (SBN 279556)
 2   CIMONE A. NUNLEY (SBN 362915)
 3   CALIFORNIA CIVIL RIGHTS LAW GROUP
     332 San Anselmo Ave.
 4   San Anselmo, California, 94960
     Telephone: (415) 453-4740
 5   Facsimile: (415) 785-7352
 6   larry@civilrightsca.com
     navruz@civilrightsca.com
 7
     J. BERNARD ALEXANDER (SBN 128307)
 8
     ALEXANDER KRAKOW + GLICK LLP
 9   1900 Avenue of the Stars, Suite 900
     Los Angeles, California 90067
10   Telephone: (310) 394-0888
     Facsimile: (310) 394-0811
11
     balexander@akgllp.com
12
     Attorneys for Plaintiff
13   OWEN DIAZ
14
15                                  UNITED STATES DISTRICT COURT
16                                 NORTHERN DISTRICT OF CALIFORNIA
17
                                                    Case No. 3:17-cv-06748-WHO
18
     DEMETRIC DI-AZ, OWEN DIAZ, and
19   LAMAR PATTERSON,                               PLAINTIFF’S ADMINISTRATIVE
                                                    MOTION TO FILE DOCUMENTS
20                   Plaintiffs,
                                                    UNDER SEAL IN SUPPORT OF
21          v.                                      PLAINTIFF’S MOTIONS IN LIMINE
                                                    NOS. 1-6
22   TESLA, INC. dba TESLA MOTORS, INC.;
     CITISTAFF SOLUTIONS, INC.; WEST                Date: May 11, 2020
23   VALLEY STAFFING GROUP;
     CHARTWELL STAFFING SERVICES, INC.;             Time: 10:00 a.m.
24   and DOES 1-50, inclusive,                      Courtroom: 2, 17th Floor
                                                    Judge: Hon. William H. Orrick
25          Defendants.
                                                    Trial Date: June 8, 2020
26                                                  Complaint filed: October 16, 2017
27
28



                                                1
     PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE DOCUMENTS UNDER SEAL ISO PLAINTIFF’S MILs
                                           NOS. 1-6
              Case 3:17-cv-06748-WHO Document 188 Filed 04/20/20 Page 2 of 3




                                                 MOTION
 1
 2            Pursuant to Local Rules 7-11 and 79-5, as well as Judge Orrick’s Standing Order regarding

 3   administrative motions to seal, Plaintiff Owen Diaz respectfully requests an order sealing the
 4
     physical copies in the Court’s files of Exhibits 1 through 18 to the Supplemental Declaration of
 5
     Cimone Nunley in Support of Plaintiff’s Motions in Limine Nos. 1-6. This Motion is based on the
 6
 7   Declaration of Cimone Nunley in support thereof, and the documents to be sealed are laid out

 8   below:
 9    Document                         Designating Party      Basis for Sealing
10    Exhibit 1: Deposition of         Tesla, Inc.            Marked confidential pursuant to
      Plaintiff Owen Diaz, Vol. I                             Protective Order (Dkt. No. 50).
11    Exhibit 2: TESLA-0000004         Tesla, Inc.            Marked confidential pursuant to
      to TESLA-0000008                                        Protective Order (Dkt. No. 50).
12
      Exhibit 3: TESLA-0000732         Tesla, Inc.            Marked confidential pursuant to
13    to TESLA-0000734                                        Protective Order (Dkt. No. 50).
      Exhibit 4: NS000012 to           nextSource, Inc.       Marked confidential pursuant to
14    NS000013                                                Protective Order (Dkt. No. 50).
15    Exhibit 5: NS000136 to           nextSource, Inc.       Marked confidential pursuant to
      NS000137                                                Protective Order (Dkt. No. 50).
16    Exhibit 6: TESLA-0000125         Tesla, Inc.            Marked confidential pursuant to
      to TESLA-0000130                                        Protective Order (Dkt. No. 50).
17    Exhibit 7: TESLA-0000702         Tesla, Inc.            Marked confidential pursuant to
18    to TESLA-0000703                                        Protective Order (Dkt. No. 50).
      Exhibit 8: TESLA-0000127         Tesla, Inc.            Marked confidential pursuant to
19    to TESLA-0000128                                        Protective Order (Dkt. No. 50).
      Exhibit 9: TESLA-0000664         Tesla, Inc.            Marked confidential pursuant to
20
                                                              Protective Order (Dkt. No. 50).
21    Exhibit 10: TESLA-0000319        Tesla, Inc.            Marked confidential pursuant to
                                                              Protective Order (Dkt. No. 50).
22    Exhibit 11: TESLA-0000320        Tesla, Inc.            Marked confidential pursuant to
23                                                            Protective Order (Dkt. No. 50).
      Exhibit 12: TESLA-0000612        Tesla, Inc.            Marked confidential pursuant to
24                                                            Protective Order (Dkt. No. 50).
      Exhibit 13: TESLA-0000336        Tesla, Inc.            Marked confidential pursuant to
25    to TESLA0000338                                         Protective Order (Dkt. No. 50).
26    Exhibit 14: TESLA-0000505        Tesla, Inc.            Marked confidential pursuant to
      to TESLA0000506                                         Protective Order (Dkt. No. 50).
27    Exhibit 15: TESLA-0000557        Tesla, Inc.            Marked confidential pursuant to
                                                              Protective Order (Dkt. No. 50).
28



                                                     2
     PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE DOCUMENTS UNDER SEAL ISO PLAINTIFF’S MILs
                                           NOS. 1-6
                Case 3:17-cv-06748-WHO Document 188 Filed 04/20/20 Page 3 of 3




      Exhibit 16: TESLA-0000704       Tesla, Inc.            Marked confidential pursuant to
 1
      to TESLA-0000705                                       Protective Order (Dkt. No. 50).
 2    Exhibit 17: TESLA-0000708       Tesla, Inc.            Marked confidential pursuant to
      to TESLA0000709                                        Protective Order (Dkt. No. 50).
 3    Exhibit 18: TESLA0000741        Tesla, Inc.            Marked confidential pursuant to
 4    to TESLA-0000743                                       Protective Order (Dkt. No. 50).

 5
            Publicizing these documents would violate the Protective Order entered in this case [Dkt.
 6
     No. 50].
 7
 8   DATED: April 20, 2020                By:       ___/s Lawrence Organ________________
 9                                                  Lawrence A. Organ, Esq.
                                                    Navruz Avloni, Esq.
10                                                  J. Bernard Alexander, Esq.
                                                    Cimone A. Nunley, Esq.
11                                                  Attorneys for Plaintiff
12                                                  OWEN DIAZ

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    3
     PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE DOCUMENTS UNDER SEAL ISO PLAINTIFF’S MILs
                                           NOS. 1-6
